Citation Nr: 0416367	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-28 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease secondary to asbestos exposure, 
currently evaluated at 0 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's chronic obstructive pulmonary disease is 
manifested by a corrected diffusion capacity of carbon 
monoxide (DLCO) of 63 percent predicted.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for chronic 
obstructive pulmonary disease have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), 
3.321(b)(1), 4.1-4.14, 4.97, Diagnostic Code 6604 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.
In the present case, the issue on appeal arises from a claim 
for increased evaluation for chronic obstructive pulmonary 
disease.  In this context, the Board notes that a 
substantially complete application was received in March 
2002.  In June 2002, prior to its adjudication of this claim, 
the AOJ provided notice to the claimant regarding the VA's 
duty to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised that if he had no further evidence to 
furnish, he should return VA Form 21-4138, Statement in 
Support of Claim.  In July 2002, the veteran returned Form 
21-4138, confirming that he was "not aware of any source of 
evidence relevant to the claim other than that which the VA 
will attempt to obtain and/or which has already been 
identified."  Thus, the Board finds that the content and 
timing of the June 2002 notice comport with the requirements 
of § 5103(a) and § 3.159(b).

Increased Evaluation

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Under the rating criteria for the respiratory system, and 
specifically for chronic obstructive pulmonary disease 
(COPD), a 10 percent rating is warranted if the following 
findings are demonstrated: a forced expiratory volume in one 
second (FEV-1) of 71 to 80 percent predicted, or; an FEV-1 to 
forced vital capacity (FVC) ratio of 71 to 80 percent, or; a 
diffusion capacity of the lungs for carbon monoxide, single 
breath (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604.

A 30 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of 56 to 70 percent predicted, or; 
an FEV-1/FVC ratio of 56 to 70 percent, or; a DLCO (SB) of 56 
to 65 percent predicted.  Id.

A 60 percent rating is warranted if the following findings 
are demonstrated: a FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  Id. 

In an August 1998 rating decision, the RO established service 
connection for COPD and assigned a non-compensable rating 
under Diagnostic Code 6604.  In March 2002, the veteran 
reported to the RO that his symptoms were worsening in that 
he had become much more limited in the activities he could 
perform, including gardening and walking moderate distances.   
At this time, the veteran requested reevaluation.  

In April 2002, the veteran underwent respiratory examination 
and pulmonary function testing at the VA Medical Center in 
Alexandria, Louisiana.  Upon examination, the veteran's chest 
was found to be normal, with respiratory movements equal on 
both sides.  Bilateral chest sounds were noted to be normal.  
There was no sign of any moist sounds indicating congestive 
cardiac failure.  The examiner reported impressions of 
coronary artery disease, hypertension, and obesity.  Upon 
pulmonary testing, the veteran's forced expiratory volume in 
one second (FEV-1) was 85 percent of predicted value.  FEV-1 
to forced vital capacity (FVC) ratio (hereinafter referred to 
as FEV-1/FVC ratio) was 105 percent.  DLCO was 63 percent of 
predicted value.  Other rating factors, such as maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episode(s) of acute respiratory failure, or outpatient oxygen 
therapy were not noted.  An accompanying clinical report 
noted great patient effort during the tests.

In August 2002, the RO continued the non-compensable rating 
for the veteran's service-connected COPD.  In October 2002, 
the veteran submitted a notice of disagreement with the non-
compensable rating to the RO, stating that because he was 
given medicine to open his airways during his lung 
examination, the tests did not accurately assess the severity 
of his disorder.

The Board observes that upon pulmonary testing conducted 
during the veteran's April 2002 VA examination, his chronic 
obstructive pulmonary disease was manifested by a DLCO of 63 
percent predicted.  This value falls within the parameters of 
the 30 percent rating under the ratings schedule, namely that 
it is a DLCO of 56 to 65 percent predicted.  38 C.F.R. § 
4.97, Diagnostic Code 6604.  Therefore, an increased 
evaluation is warranted.


ORDER

An increased evaluation of 30 percent for chronic obstructive 
pulmonary disease secondary to asbestos exposure is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



